In a proceeding to stay arbitration under the terms of a collective labor agreement, petitioner appeals: (1) from an order and “ judgment ” (one paper) of the Supreme Court, Westchester County, dated January 23, 1962, which dismissed the petition, denied petitioner’s application for a stay, and directed the parties to proceed with the arbitration before the named arbitrator; and (2) from an order of said court, dated the same day, granting petitioner’s motion for reargument and on such reargument adhering to the original decision. Order entered on reargument affirmed, with costs. No opinion. The appeal from the original order is dismissed; it was superseded by the order made on reargument. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.